      Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA
                               PANAMA CITY DIVISION


CHRISTOPHER PHILLIPS,

        Plaintiff,                              CASE NO. 5:19-cv-
vs.



MATTHEW DONOVAN,in his official
capacity as Acting Secretary of the United
States Air Force,

        Defendant.



             VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL


        PLAdllFF,CHRISTOPHER PHILLIPS(hereinafter"PHILLIPS"),by and through
the undersigned counsel, files this Verified Complaint and Demand for Jury Trial against

Defendant, MATTHEW DONOVAN (hereinafter"DONOVAN"),in his official capacity

as Acting Secretary of the United States Air Force, and states:

                                     JURISDICTION


        1.      The venue ofthis action is properly placed in the United States District Court

for the Northern District ofFlorida,Panama City Division,pursuant to 28 U.S.C.§ 1391(b),

because a substantial part ofthe events or omissions giving rise to the claim occurred in this

district. At all times relevant, PHILLIPS was employed by DONOVAN. PHILLIPS also

invokes this Court's jurisdiction under 28 U.S.C. § 1343 on grounds that this action arises
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 2 of 10
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 3 of 10
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 4 of 10
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 5 of 10
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 6 of 10
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 7 of 10
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 8 of 10
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 9 of 10
Case 5:19-cv-00376-TKW-MJF Document 1 Filed 10/04/19 Page 10 of 10
